Exhibit 10.15



 

AGREEMENT

 

This Agreement is entered into as of the 10th day of August, 2004, by and
between Meredith Corporation (the "Company"), an Iowa corporation, and Kevin P.
O'Brien ("Executive").

In connection with the cash incentive of $750,000 based upon performance as
established by the Compensation Committee on May 14, 2003, and attached hereto
to be awarded to Executive by the Compensation Committee on August 10, 2004, and
in consideration of a discretionary bonus to Executive of $400,000 as well as
other good and valuable consideration, Executive and Company hereby agree that
the Company shall not be obligated to make any payment with respect to Fiscal
2004 to Executive under Section 4(c) of the Employment Agreement dated November
9, 2001, between the Company and Executive; provided, however, that the Company
shall make a performance-based incentive payment to Executive of $540,000 in
Fiscal 2005 (which shall be immediately payable in the event that the
shareholders of the Company approve the 2004 Stock Incentive Plan at the
Company's Annual Shareholders' Meeting on November 8, 2004), such bonus to be in
addition to any other incentive payments otherwise earned by Executive during
such year.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  

 

MEREDITH CORPORATION

 

EXECUTIVE

       

By:

/s/  John S. Zieser                        

 

/s/  Kevin P. O'Brien                        

 

--------------------------------------------------------------------------------

 